     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 1 of 34



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA            : CRIMINAL ACTION
                                    : NO. 09-00496-08
                                    :
v.                                  :
                                    :
DAMION CANALICHIO                   :



                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                             March 28, 2019


          Damion Canalichio is a federal prisoner incarcerated

at Federal Correctional Institution Danbury, Connecticut.           In

2013, Canalichio was convicted of RICO conspiracy and sentenced

to incarceration for 137 months.

          Canalichio filed a motion under 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence, claiming that he

received ineffective assistance of counsel in three ways:

failure to object and preserve objections over evidentiary

issues; conflict of interest; and failure to advise of the

benefits of entering an open plea.

          The Court finds that Canalichio has not shown that his

trial counsel was ineffective.     First, Canalichio is incorrect

that certain objections should have been made at trial, and he

is incorrect that other objections were not made.         Second,
        Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 2 of 34



because his counsel properly made the foregoing objections and

had no grounds to make others, there is no conflict of interest.

Third, Canalichio was advised of the risks and benefits of an

open plea, and his counsel could not be expected to be

clairvoyant about the Court’s discretionary rulings.            For the

reasons set forth below, the § 2255 Motion will be denied, and a

certificate of appealability will not be issued.


                           Table of Contents

I.     BACKGROUND ................................................ 3
 A.     Indictment, Trial, Conviction, and Appeal ............... 3
 B.     Canalichio’s § 2255 Motion .............................. 6
II. HABEAS RELIEF FOR INEFFECTIVE ASSISTANCE OF COUNSEL ....... 7
 A.     Strickland test ......................................... 8
 B.     Assistance of counsel during plea bargaining ............ 9
III. GROUND ONE – FAILURE TO OBJECT TO EVIDENTIARY ERRORS AND
PRESERVE OBJECTIONS........................................... 10
 A.     Overview testimony ..................................... 11
 B.     Confrontation Clause ................................... 16
 C.     Hearsay ................................................ 19
 D.     Mixed fact/expert testimony ............................ 20
 E.     Conclusion ............................................. 25
IV. GROUND TWO - CONFLICT OF INTEREST ........................ 25
V.   GROUND THREE - FAILURE TO PROPERLY ADVISE BENEFITS OF OPEN
PLEA ......................................................... 26
 A.     Introduction ........................................... 26
 B.     Discussion ............................................. 27
 C.     Conclusion ............................................. 33
VI. CERTIFICATE OF APPEALABILITY ............................. 33
VII.    CONCLUSION ............................................. 33




                                      2
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 3 of 34



I.   BACKGROUND

     A.   Indictment, Trial, Conviction, and Appeal

          Defendant Damion Canalichio was indicted on January 5,

2011, of one count of RICO conspiracy in violation of 18 U.S.C.

§ 1962(d) and two counts of conducting an illegal gambling

business in violation of 18 U.S.C. § 1955.        ECF No. 3.    The

charges arose from Canalichio’s involvement with a criminal

enterprise known as the Philadelphia La Cosa Nostra Family (“the

LCN Family”) from 1999 through January 2011.        The indictment

charged fourteen members and associates of the LCN Family,

including Canalichio.    Id.   Canalichio and six other defendants

proceeded to trial in October 2012.

          On February 5, 2013, following a four-month trial, a

jury convicted Canalichio of RICO conspiracy, acquitting him of

the illegal gambling charges.     The Government produced evidence

at trial demonstrating that Canalichio was a “made” member of

the LCN Family and was involved in a pattern of racketeering

activity that included extortion and illegal gambling.

          On May 3, 2013, Canalichio filed a sealed post-trial

motion for judgment of acquittal pursuant to Federal Rule of

Criminal Procedure 29, arguing that the evidence was

insufficient to convict him.     ECF No. 1349.     Canalichio argued

in the alternative for a new trial pursuant to Rule 33, on the

basis that the Court had not excluded two jurors who had been

                                   3
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 4 of 34



exposed to extraneous information.      See id.    The Court denied

the motions on July 8, 2013.     See ECF Nos. 1387, 1388.

          On July 18, 2013, Defendant was sentenced to 137

months of imprisonment, followed by three years of supervised

release, with a fine of $1,000 and a special assessment of $100.

ECF No. 1414.    At sentencing, the Court calculated a base

offense level of 20 and reached a final level of 26 after

applying two enhancements:     1) a two-level enhancement after

finding that Canalichio was a manager or supervisor of

racketeering activity under U.S.S.G. § 3B1.1(c); and 2) a four-

level enhancement based on grouping under § 3D1.4.         See ECF No.

1427 at 48-55.

          The Court did not apply a career offender enhancement.

See id. at 53.   Although the Court concluded that Canalichio’s

underlying conspiracy crimes were crimes of violence

(extortion), id. at 54-55, which would have qualified him as a

career offender under U.S.S.G. § 4B1.1,1 the Court opted not to

sentence Canalichio as a career offender.       Id. at 53.     The Court

noted that there was an absence of Supreme Court and Third

Circuit precedent on whether RICO conspiracy constituted a crime




1         As career offender, Canalichio’s mandatory total
offense level would be 32 with a criminal history category of
VI, resulting in an advisory guidelines range of 210 to 240
months.
                                   4
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 5 of 34



of violence under the career offender guidelines, and invoked

the rule of lenity to decline to apply the enhancement.          Id.

          The Court explained that a guideline sentence based on

an offense level of 26 combined with a criminal history category

of V ranged from 110 to 137 months.      Id. at 55.    The Court

imposed a guideline sentence at the top of the range based on

the nature of the criminal activity and Canalichio’s involvement

in it.   Id. at 89-92.

          Canalichio appealed his conviction and sentence,

arguing six grounds:     1) the evidence at trial was insufficient

to convict him; 2) the Court abused its discretion by failing to

excuse two jurors who had been exposed to extraneous

information; 3) the Court wrongly admitted certain expert

testimony of retired FBI Special Agent Joaquin Garcia; 4) the

Court improperly precluded cross-examination of three FBI agents

regarding disciplinary infractions in their personnel files

related to cheating on an internal examination; 5) the Court

abused its discretion in denying defense requests for the

medical records of Michael Orlando, a Government witness whose

trial testimony was interrupted by a hospital stay; and 6) the

Court’s offense-level calculations and application of a two-

level managerial enhancement at sentencing were unsupported by

the record.   See ECF No. 1806, Motion ¶ 9.       The Third Circuit



                                   5
        Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 6 of 34



denied Canalichio’s appeal on January 15, 2016.           United States

v. Massimino, 641 F. App’x 153, 169-71 (3d Cir. 2016).

    B.       Canalichio’s § 2255 Motion

             Canalichio filed the § 2255 Motion pro se on April 6,

2017.    ECF No. 1806.     Canalichio raised three grounds, all of

which relate to the alleged ineffectiveness of his trial

counsel, Margaret Grasso, Esq.:

    1)       Grasso failed to properly object to numerous
             evidentiary errors at trial, failed to preserve those
             issues for appeal, and failed to raise a claim on
             direct appeal that the cumulative effect of the
             evidentiary errors denied him a fair trial;

    2)       Grasso suffered from a conflict of interest based on
             her failure to properly object to the evidentiary
             errors identified in Ground One; and

    3)       Grasso failed to properly inform him of the option and
             benefits of entering an open guilty plea, and grossly
             miscalculated his sentencing exposure. Canalichio
             claims that Grasso incorrectly advised him that he
             would face nearly 20 years in prison if he pleaded
             guilty without agreeing to cooperate, as opposed to
             his actual sentence exposure of 84 to 105 months.

Id., Motion ¶ 12; see also id., Rider to Motion, ¶¶ 9, 91, 95.

             The Court appointed counsel, Henry Hilles, III, Esq.,

to represent Canalichio, and then held an evidentiary hearing on

the third ground that Ms. Grasso had failed to properly advise

Canalichio of the benefits of the open plea and had




                                      6
      Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 7 of 34



miscalculated the applicable sentences.2        See ECF 1873.    After

the hearing, Canalichio filed two counseled supplemental briefs

on Ground Three, and the Government responded to both.           ECF Nos.

1891, 1896, 1909, 1936.     The § 2255 Motion is now ripe for

disposition.

II.   HABEAS RELIEF FOR INEFFECTIVE ASSISTANCE OF COUNSEL

           A federal prisoner may bring a motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255 on

the basis that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was

without jurisdiction to impose the sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.        28 U.S.C. § 2255(a).

           In general, claims not raised on direct appeal may not

be raised on collateral review unless the prisoner demonstrates

cause and prejudice.     See Massaro v. United States, 538 U.S.

500, 504 (2003).    However, an ineffective assistance of counsel

claim, in particular, may be raised in a motion under § 2255

regardless of whether the prisoner first raised the claim on

direct appeal.    See id.




2          Grounds One and Two were submitted on the papers.
                                    7
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 8 of 34



    A.     Strickland test

           To obtain reversal of a conviction on the basis of

ineffective assistance of counsel in violation of the Sixth

Amendment, a prisoner must establish:       1) his “counsel’s

representation fell below an objective standard of

reasonableness,” and 2) the deficient performance prejudiced his

defense.   Strickland v. Washington, 466 U.S. 668, 687-88 (1984);

Holland v. Horn, 519 F.3d 107, 120 (3d Cir. 2008).         If a

prisoner fails to satisfy either prong of the Strickland

standard, his claim will fail.     Strickland, 466 U.S. at 697.

           Counsel’s strategic choices have a strong presumption

of correctness.     Sistrunk v. Vaughn, 96 F.3d 666, 670 (3d Cir.

1996).   Counsel cannot be ineffective for failing to raise

meritless claims.     Lafler v. Cooper, 566 U.S. 156, 167 (2012)

(“Because the objection upon which [the petitioner’s]

ineffective-assistance-of-counsel claim was premised was

meritless, [the petitioner] could not demonstrate an error

entitling him to relief.”).

           1.   Objectively reasonable representation

           A court will consider the reasonableness of counsel’s

performance under all of the circumstances, and the court’s

“scrutiny of counsel’s performance must be highly deferential.”

Strickland, 466 U.S. at 689.     The court must “indulge a strong

presumption that counsel’s conduct falls within the wide range

                                   8
        Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 9 of 34



of reasonable professional assistance.”          Id.   “A fair assessment

of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct

the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.”

Id.

             To satisfy the first prong of Strickland, the prisoner

must:    1) identify acts or omissions that do not result from

“reasonable professional judgment,” and 2) establish that the

identified acts and omissions fall outside of the “wide range of

professionally competent assistance.”          Id. at 690.

             2.   Prejudice to defense

             To prove prejudice, a prisoner must affirmatively show

that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”      Id. at 694.    “A reasonable probability is

probability sufficient to undermine confidence in the outcome.”

Id.

      B.     Assistance of counsel during plea bargaining

             The Sixth Amendment right to counsel includes the

right to effective assistance of competent counsel during the

plea-bargaining process and when deciding whether to plead

guilty.    Lafler, 566 U.S. at 162-63.       Where a defendant brings

an ineffective assistance of counsel claim based on advice

                                      9
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 10 of 34



received during the plea process, “a defendant must show the

outcome of the plea process would have been different with

competent advice.”    Id. at 163.    If a defendant claims that his

counsel’s ineffective assistance led him to plead not guilty and

proceed to trial, in order to show prejudice, the defendant must

“demonstrate a reasonable probability” that he would have

pleaded guilty if he had been afforded effective assistance of

counsel.   Missouri v. Frye, 566 U.S. 134, 147 (2012).

III. GROUND ONE – FAILURE TO OBJECT TO EVIDENTIARY ERRORS AND
PRESERVE OBJECTIONS

           Canalichio argues that his trial counsel, Margaret

Grasso, Esq., failed to object to the testimony of several

witnesses, and that the testimony was either:         1) improper

“overview testimony,” ECF No. 1806, Rider to Motion ¶¶ 21-30; 2)

violative of his rights under the Confrontation Clause of the

Sixth Amendment, id. ¶¶ 31-51; 3) hearsay, id. ¶¶ 52-60; or 4)

improper mixed fact/expert testimony, id. ¶¶ 61-72.          Canalichio

takes issue principally with the testimony provided by FBI

Special Agents Martinelli and Augustine.

           Canalichio’s arguments sometimes stray from the

appropriate type of collateral attack that he has raised --

ineffective assistance of counsel for failure to object -- to

what are inappropriate direct attacks -- the evidence was

inadmissible for one reason or another.       To be sure, Canalichio


                                    10
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 11 of 34



must establish that there was some underlying error that should

have been addressed by his trial counsel, but Canalichio appears

to overlook that his trial counsel did object to many of the

alleged errors he complains about.       Moreover, for those alleged

errors to which Ms. Grasso did not object, she would have had no

basis to make an objection.

    A.    Overview testimony

          1.    Law

          Overview testimony has been characterized by the First

Circuit as testimony from a witness who “is typically a

government agent who testifies as one of the prosecution’s first

witnesses and, as the term implies, provides an overview or

roadmap of the prosecution’s case to come.”        United States v.

Rose, 802 F.3d 114, 120 (1st Cir. 2015) (quotation marks

omitted) (quoting United States v. Etienne, 772 F.3d 907, 913

(1st Cir. 2014)) (citing United States v. Meises, 645 F.3d 5,

13–18 (1st Cir. 2011); United States v. Flores–De–Jesús, 569

F.3d 8, 20–26 (1st Cir. 2009); United States v. Casas, 356 F.3d

104, 117–21 (1st Cir. 2004)).      As the First Circuit has

explained, a witness providing overview testimony “is generally

problematic as he or she may influence the jury’s determination

of facts or credibility assessments not yet in evidence; he or

she may also provide testimony differing from what is to come;

and the jury may place greater weight on the witness’s testimony

                                   11
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 12 of 34



since it has the imprimatur of the government.”         Id. at 120-121

(quotation marks omitted) (quoting Etienne, 772 F.3d at 913).

          A government witness does not provide improper

overview testimony when he testifies about his role in the

investigation, no matter how extensive that role may have been.

See United States v. Figaro, 126 F. App’x 75, 78 (3d Cir. 2005)

(distinguishing the testimony of a law enforcement officer who

described his involvement in the case from conclusory, non-

personal, overview testimony that was ruled impermissible in

United States v. Casas, 356 F.3d 104, 117–24 (1st Cir. 2004) and

United States v. Griffin, 324 F.3d 330 (5th Cir. 2003)).

          2.     Discussion

          Canalichio argues that Martinelli gave impermissible

overview testimony which “tainted the trial.”         ECF No. 1806,

Rider to Motion ¶ 28.    But Canalichio’s arguments lack merit

because Martinelli’s testimony was not overview testimony --

Martinelli was involved early on in the investigation and had a

key role in it.

          Martinelli did not provide an overview or roadmap to

the case; rather, he testified about his role in the

investigation and what he learned in that role.         He was a case

agent and also a handling agent for three people involved in the

investigation:    Henry Scipione, a cooperating witness in the

case, and Special Agents Stone and Sebastiani who were two

                                   12
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 13 of 34



undercover FBI agents.     Martinelli had a great deal of personal

knowledge about all aspects of the case, and he properly

testified about those aspects.

          Canalichio also argues that Martinelli gave

impermissible overview testimony by testifying as follows:

                AUSA Han: Now, we've heard from Mr.
                Scipione that he made recorded payments
                to Anthony Staino. Where did that
                money come from?

                Martinelli: The money for all his
                payments was paid by us. At the point
                where he decides to cooperate with us,
                it’s now turned into evidence purchased
                is the words we use. Obviously there
                are no drugs or narcotics in this case,
                but it’s akin to that. If you're
                purchasing drugs or narcotics as a
                cooperator, the FBI is paying for those
                drugs or narcotics and that’s going to
                be evidence. So for us making a
                loanshark payment was evidence. As we
                paid the money, that was evidence of
                the crime that was being committed at
                that time, so it was all FBI money.

                AUSA Han: Is there a particular
                process that you must pursue before
                getting approval for money to be used
                in this manner?

                Martinelli: There is. To get money, I
                have to put in a paper request which
                goes to my supervisor and then goes to
                his supervisor above him. So, we have
                two layers that can either approve,
                deny or change the amount you request.
                So, I have to write up what the
                situation is, I have to write up what
                the case is, I have to write up what my
                plan is for the particular day and a
                particular event that we’re doing, and

                                   13
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 14 of 34



                 why I need the money I need and what
                 the amount is. So basically your two
                 layers of supervision have to say yep,
                 you got a good case, we think this will
                 work, let’s move forward and you can
                 have the money for today to make the
                 payment.

                 AUSA Han:   Do you have to undergo that
                 process every time you make a payment?

                 Martinelli:   Yes, every single time.

ECF No. 1307 at 14:8-15:16.

            This testimony is not overview testimony, or otherwise

improper for the reasons that overview testimony is regarded as

suspect.    Martinelli’s testimony was based on personal

knowledge.     He provided background and context for how the FBI

deals with handling money as part of a criminal investigation,

be it payments for narcotics transactions or payments to pay off

debts, as was the case in this investigation.

            Martinelli’s explanation of the process does not

suggest government imprimatur on his or a subsequent witness’s

testimony.     At most, the testimony shows that the government

requires approval at two levels before a case agent may proceed

with a particular course of action involving the transfer of

money.     The testimony explains that the approval is conferred

when, in the judgment of two levels of suprervisors, the plan of

action is sound and worthy of spending taxpayer dollars.          This

is not a situation where Martinelli testified that, in his


                                   14
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 15 of 34



opinion, Canalichio was guilty of the crimes charged, which is a

typical imprimatur situation.      See, e.g., United States v.

Meises, 645 F.3d 5, 15 (1st Cir. 2011) (“When a law enforcement

witness expresses opinions as to defendants’ culpability based

on the totality of information gathered in the course of their

investigation, these conclusory statements often involve

impermissible lay opinion testimony, without any basis in

personal knowledge, about the role of the defendant in the

conspiracy.” (alterations and quotation marks omitted) (quoting

Flores–De–Jesús, 569 F.3d at 19)).

            Similarly, Canalichio’s challenges must also fail

regarding Martinelli’s testimony about the “FBI’s game plan” for

the undercover agents, and about whether Scipione has entered

the witness protection program.      ECF No. 1806, Rider to Motion

¶¶ 26-27.   Martinelli testified as to his personal knowledge.

This is not overview testimony or otherwise impermissible.

            Ms. Grasso had no basis to raise objections to

Martinelli’s testimony because any argument would have lacked

merit.   As such, Ms. Grasso cannot be found to have been

ineffective for failing to object where she had no legitimate

basis to do so.   See Werts v. Vaughn, 228 F.3d 178, 203 (3d Cir.

2000) (“[C]ounsel cannot be deemed ineffective for failing to

raise a meritless claim.”).



                                   15
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 16 of 34



    B.    Confrontation Clause

          1.    Law

          The Confrontation Clause of the Sixth Amendment bars

“admission of testimonial statements of a witness who did not

appear at trial unless he was unavailable to testify, and the

defendant had had a prior opportunity for cross-examination.”

Crawford v. Washington, 541 U.S. 36, 53-54 (2004).

          The “admissibility of nontestimonial hearsay is

governed solely by the rules of evidence.”        United States v.

Berrios, 676 F.3d 118, 126 (3d Cir. 2012) (citing Davis v.

Washington, 547 U.S. 813, 823–24 (2006)).

          “The Clause also does not bar the use of testimonial

statements for purposes other than establishing the truth of the

matter asserted.”     Crawford, 541 U.S. at 59 n.9 (citing

Tennessee v. Street, 471 U.S. 409, 414 (1985)).

          In the Third Circuit, the trial court must conduct a

twofold inquiry into an alleged Confrontation Clause violation:

                First, a court should determine whether
                the contested statement by an out-of-
                court declarant qualifies as
                testimonial under Davis and its
                progeny. Second, the court should
                apply the appropriate safeguard. If
                the absent witness’s statement is
                testimonial, then the Confrontation
                Clause requires “unavailability and a
                prior opportunity for cross-
                examination.” Crawford, 541 U.S. at
                68. If the statement is
                nontestimonial, then admissibility is

                                   16
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 17 of 34



                governed solely by the rules of
                evidence. Davis, 547 U.S. at 823.

Berrios, 676 F.3d at 127.

          2.    Discussion

          Canalichio argues that Martinelli provided testimony

that violated the edicts of Crawford.       ECF No. 1806, Rider to

Motion ¶ 25.   Specifically, Canalichio challenges the following

testimony:

                AUSA Han: Now, you mentioned that
                Supervisor Special Agent Stone posing
                as a character named Vinny, had been
                introduced earlier on in your
                investigation. Can you briefly explain
                how that came about?

                Martinelli: Right. There was a
                cooperating witness who you
                will hear from, Mr. Albo. Mr. Albo
                owed money to Mr. Battaglini, Defendant
                Battaglini and Defendant Canalichio and
                Defendant Barretta who is no longer a
                defendant, he could not pay the money.
                He talked with the FBI. He already
                created a story where there was
                somebody else that really owed the
                money, it wasn't me, it was somebody
                else. We took that opportunity to
                enter an undercover agent as the
                somebody else, and Special Agent Stone
                was Vinny. His character became that
                other person that owed the money.

                AUSA Han: And did Vinny make
                recordings with respect to that aspect
                of the investigation?

                Martinelli: He did. He made recordings
                with respect to the gambling debt,
                bookmaking.


                                   17
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 18 of 34



ECF No. 1307 at 31:3-22.

          Martinelli’s testimony merely provided context for how

the character “Vinny,” Stone’s undercover persona, came to play

a role in the investigation and what that role was.          The

testimony was not offered for the truth of the matter asserted.

Because there was no violation of the Confrontation Clause by

providing this testimony, Ms. Grasso cannot be found wanting for

failing to have objected to this testimony.

          Canalichio complains that no “expert notice” was

provided for Augustine, argues Augustine was improperly

qualified as an expert, and Augustine’s testimony “blatantly

violated” Crawford.    ECF No. 1806, Rider to Motion ¶¶ 32-46.

          Canalichio’s attacks are meritless in regard to Ms.

Grasso’s performance with this witness.       As a threshold issue,

and contrary to Canalichio’s assertions, Augustine’s expert

notice was provided.    See ECF No. 1817-1 at 14-18.       But fatal to

Canalichio’s argument of ineffective assistance of counsel here

are the facts of Ms. Grasso’s performance as shown by the trial

record.   Ms. Grasso, and the defense counsel for the other

defendants, did object to Augustine’s testimony.         See ECF No.

1325 at 14:10-18:8, 185:25-195:25.       Ms. Grasso specifically

raised objections based on Crawford and hearsay (id. at 15:10-

17:7); sought limiting instructions in light of the Court’s

admission of testimony (id. at 196:3-199:6); and challenged

                                   18
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 19 of 34



Augustine’s qualifications as an expert (ECF No. 1326 4:9-8:7,

18:5-19:3).   To the extent that Canalichio argues that there are

other Crawford or hearsay violations that should have been

objected to, Canalichio is incorrect because the witness either

spoke from personal knowledge or there are no out of court

statement being offered for the truth of the matter asserted.

          Canalichio also argues that FBI Special Agents

Bernstein and Bara made Crawford violations concerning tape

recordings of Nicholas Stefanelli.       ECF No. 1806, Rider to

Motion ¶¶ 47-51.    However, the Court ruled pretrial the tapes

were admissible, and so Ms. Grasso had no basis to make an

objection.    See ECF No. 883.

    C.    Hearsay

          Under the heading “Examples of Hearsay Violations,”

Canalichio cites several pages of the trial transcript which he

argues demonstrate the admission of hearsay testimony.           ECF No.

1806, Rider to Motion ¶¶ 52-59.      Canalichio argues that several

FBI agents testified as to the identity of various individuals

on surveillance recordings, how the government ran the

investigation, and that a searches were conducted.         Id.

          Canalichio does not explain how these statements are

hearsay, and the Court has reviewed each challenged statement

and concludes that, in fact, none is hearsay.         Ms. Grasso had no

basis to raise objections to the testimony that Canalichio now

                                   19
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 20 of 34



challenges.    As such, Ms. Grasso cannot be found to have been

ineffective for failing to object.

    D.    Mixed fact/expert testimony

          1.     Law

          A number of Circuit Courts have held that a case agent

may testify as both a fact witness and an expert.         See, e.g.,

United States v. Cheek, 740 F.3d 440, 452 (7th Cir. 2014)

(finding no error or only harmless error for mixed testimony);

United States v. York, 572 F.3d 415, 426 (7th Cir. 2009) (no

prejudice necessarily flows unless it was unclear whether the

witness was testifying as to expert opinions or facts); United

States v. Freeman, 498 F.3d 893, 904 (9th Cir. 2007) (“[T]he use

of case agents as both expert and lay witnesses is not so

inherently suspect that it should be categorically

prohibited.”); United States v. Dukagjini, 326 F.3d 45, 56 (2d

Cir. 2003) (declining to prohibit categorically the use of case

agents as experts, and noting district court has the

responsibility “to avoid falling into error by being vigilant

gatekeepers of such expert testimony to ensure that it is

reliable”).

          As with any other expert, subject to being qualified,

a case agent may testify by way of opinion as to the meaning of

code words used by the defendant or third parties during the

investigation.   See, e.g., United States v. Berry, 132 F. App’x

                                   20
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 21 of 34



957, 962 (3d Cir. 2005) (“As an expert, [Detective] Chaves was

qualified to explain coded terms to the jury and give his

opinion regarding the meaning of these [code-word] phrases.”);

see also United States v. Gibbs, 190 F.3d 188, 211-12 (3d Cir.

1999) (expert testimony that aids the jury’s understanding of

code words in recorded conversations is admissible).

Furthermore, a case agent may testify from personal knowledge

about code words, for example where a nickname is used.          Berry,

132 F. App’x at 963; Fed. R. Evid. 701.

          The Third Circuit does not appear to have “squarely

addressed” in a precedential opinion the issue of whether an

agent can testify as both a fact witness and an expert witness,

but one district court within the Circuit has synthesized the

reasoning from other Circuits.      United States v. Napoli, No.

CIV.A. 11-6353, 2012 WL 4459584, at *6 (E.D. Pa. Sept. 26, 2012)

(proceeding to analyze the case-at-hand using Dukagjini as a

guide); see also United States v. Moten, 617 F. App’x 186, 191

(3d Cir. 2015) (finding that a case agent has testified solely

as a fact witness); United States v. Cobb, 483 F. App’x 719, 725

(3d Cir. 2012) (no error in allowing a police officer to serve

as both an expert witness and a fact witness).         In Napoli, the

district court identified three types of problem that can arise

when a witness testifies to facts and expert opinions: 1) the

witness’s expertise may confer upon him an “aura of special

                                   21
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 22 of 34



[reliability] and trustworthiness;” 2) cross-examination may be

inhibited; and 3) the testimony may stray from that which is

based on reliable methodology to sweeping conclusions.          Napoli,

2012 WL 4459584, at *6-7 (quoting Dukagjini, 326 F.3d at 53)

(finding no prejudice).

          Given the risks of jury confusion and prejudice, the

Circuit Courts have exhorted district courts to employ proper

safeguards, such as “requiring the witness to testify at

different times, in each capacity; giving a cautionary

instruction to the jury regarding the basis of the testimony;

allowing for cross-examination by defense counsel; establishing

a proper foundation for the expertise; or having counsel ground

the question in either fact or expertise while asking the

question.”   United States v. Garcia, 752 F.3d 382, 392 (4th Cir.

2014); see also York, 572 F.3d at 425 (recognizing precautions

akin to those in Garcia).

          2.    Discussion

          Canalichio argues that Augustine, Martinelli, and

Stone “improperly took a role . . . and provided

‘interpretation’ of recordings to ‘provide an alternative,

purportedly better informed, gloss on the fact of the case.’”

ECF No. 1806, Rider to Motion ¶ 62.       Canalichio cites various

non-Third Circuit cases where a court had opined on the problems

where a witness’s fact and expert testimony had become

                                   22
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 23 of 34



conflated, and in some cases ruled a prejudicial error was made

during trial.   Id. ¶¶ 61-71 (citing Garcia, 752 F.3d at 392

(“[T]he instruction given here was insufficient to mitigate the

potential for prejudice” from the mixed testimony.); Dukagjini,

326 F.3d at 53; United States v. Mejia, 545 F.3d 179, 196 (2d

Cir. 2008) (“[T]he district court erred in allowing [the case

agent] to testify beyond the bounds for which expert testimony

would have assisted the jury in understanding the evidence.”);

York, 572 F.3d at 426 (finding that some, but not all, of a case

agent’s testimony was impermissible because it was unclear

whether it was offered as fact or expert testimony); Cheek, 740

F.3d at 447; Freeman, 498 F.3d at 904).

          Canalichio appears to argue generally that Agents

Augustine, Martinelli, and Stone gave some improper fact/expert

testimony, but he does not pinpoint in the transcript any

prejudicial error.    Given that there is no presumed prejudice

that flows from a case agent’s testimony as a fact witness and

also as an expert witness, Canalichio’s argument lacks merit.

          In any event, Augustine and Martinelli provided

appropriate testimony regarding the meaning of code words and

cryptic conversations contained on various intercepted

recordings.   See, e.g., ECF No. 1326, Trial Tr. at 4-16 (Nov.

27, 2012); ECF No. 1338, Trial Tr. at 123-33 (Dec. 4, 2012); ECF

No. 1340, Trial Tr. at 223-35 (Dec. 6, 2012); ECF No. 1341,

                                   23
        Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 24 of 34



Trial Tr. at 5-16 (Dec. 7, 2012).          Contrary to Canalichio’s

contention that his trial counsel failed to object, Ms. Grasso

did object to both Augustine and Martinelli’s testimony about

the interpretation of the code words.           ECF No. 1326, Trial Tr.

at 6-7 (Nov. 27, 2012); ECF No. 1340, Trial Tr. at 228-30 (Dec.

6, 2012).     However, the Court overruled the objections and

allowed Augustine’s and Martinelli’s expert testimony regarding

the code words.      ECF No. 1326, Trial Tr. at 7 (Nov. 27, 2012);

ECF No. 1340, Trial Tr. at 231 (Dec. 6, 2012).

             To the extent Canalichio appears to want to challenge

Stone’s testimony, Canalichio fails to indicate where Stone’s

testimony was provided as an expert, let alone was prejudicial

for mixing up fact and expert testimony.           Canalichio cites

several pages of the trial transcripts from November 19 and 20,

2012.     See ECF No. 1806, Rider to Motion ¶ 34 (citing ECF No.

1323, Trial Tr. at 29-39 (Nov. 19, 2012); ECF No. 1325, Trial

Tr. at 24-26, 28-30, 37-39, 57, 87 (Nov. 20, 2012)).             Stone was

an undercover agent playing the role of “Vinny,” and his

testimony was as a fact witness.           In one instance identified by

Canalichio, the defense did object to Stone’s testimony as being

premised on being an “expert at gambling,” and the Court

sustained the objection.        ECF No. 1325 at 57-58.

             Canalichio is incorrect that there were any problems

with the testimony of Augustine, Martinelli, and Stone due to

                                      24
      Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 25 of 34



improper mixing of fact and expert testimony.          Ms. Grasso had no

basis to raise objections to this testimony for the reasons

Canalichio argues.

      E.   Conclusion

           Canalichio’s trial counsel was not ineffective for

failing to object.      She either objected or had no basis to

object, and therefore her performance at trial was not

ineffective.    Ground One is therefore without merit, and the

§ 2255 Motion is denied as to this ground.

IV.   GROUND TWO - CONFLICT OF INTEREST

           Canalichio argues that Ms. Grasso “had an actual

conflict of interest based on her failure to properly object to

the numerous evidentiary issues identified above at trial [to]

preserve those issues for appeal.”        ECF No. 1806, Rider to

Motion ¶ 91.    According to Canalichio, Ms. Grasso:

                 could have told [him] that she had
                 rendered ineffective assistance by
                 failing to properly object to the
                 evidentiary issues identified above,
                 and had a candid and informed
                 discussion with [him]as to how her
                 failure to object would impact upon the
                 issues he could raise on appeal, and
                 about his legal options and strategies,
                 including the possibility of raising
                 her own ineffectiveness in a post-
                 conviction Rule 33 motion so the record
                 could be developed and the issues
                 properly preserved for appeal.

Id., Rider to Motion ¶ 92.



                                    25
        Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 26 of 34



             Canalichio’s argument continues:        Ms. Grasso “knew she

had performed deficiently, yet she continued to represent [him],

and did not inform [him] about the impact of her deficient

representation on his continued representation at the Rule 33

and appellate stages of his case.”          Id., Rider to Motion ¶ 93.

             The Court finds Canalichio’s assertions are baseless.

Canalichio has failed to show that as trial counsel, Ms. Grasso

was ineffective for failing to object, therefore she cannot have

had a conflict of interest for failing to inform him of any

deficiency or to raise on appeal any issue concerning trial

counsel’s (i.e., her own) failure to object.           Ground Two is

therefore without merit, and the § 2255 Motion is denied as to

this ground.

V.   GROUND THREE - FAILURE TO PROPERLY ADVISE BENEFITS OF OPEN
PLEA

    A.       Introduction

             Canalichio argues that Ms. Grasso was ineffective by

“failing to properly inform him of the option and benefits of

entering an open plea,” and misinforming him he would be

sentenced as a career offender.         ECF NO. 1806, Rider to Motion

¶ 95.     According to Canalichio, Ms. Grasso’s failure resulted in

him believing he faced a substantially higher sentence exposure,

and “prejudicially impacted the decisions he made about whether

to plead guilty or proceed to trial.”          Id.   Canalichio states



                                      26
        Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 27 of 34



that Ms. Grasso advised him of his exposure as a career offender

only, and that if pleaded open, “he would likely receive a

sentence of about 18 years, versus the about 20 year sentence he

was facing if convicted at trial.”          Id. ¶ 99.

             Canalichio avers that if “trial counsel properly

advised him about his plea options, [he] would have pled guilty

through an ‘open’ plea, the Court would have accepted his plea,

and he would have received a sentence of less prison time.”                Id.

¶ 95.     Canalichio argues that he was prejudiced by receiving a

higher sentence following trial (137 months) instead of a lower

sentence following an open plea (105 months).            Id. ¶ 106; ECF

No. 1891 at 17.

             There is no merit to Canalichio’s arguments.          He was

advised of the benefits of an open plea.           He was told that he

might be found to be a non-career offender.           He was also told

that the Court, and the Court alone, would make that decision.

Finally, the difference in sentencing arises from his informed

decision not to make an open plea.

    B.       Discussion

             1.   Canalichio was informed about the option of an
             open plea and the lower sentence for non-career
             offender status

             Canalichio argues that Ms. Grasso failed to advise him

of the potential benefits of an open plea.           ECF No. 1806, Rider

to Motion at 25 (“Ground 3:        Petitioner's counsel was

                                      27
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 28 of 34



ineffective by failing to properly inform him of the option and

benefits of entering an open plea, and by grossly miscalculating

his sentencing exposure”).

            The record shows, and Canalichio’s own briefing

admits, that he was advised of the possibility of making an open

plea and that he was advised that an open plea may reduce his

sentencing exposure from that which he faced at trial.          See ECF

No. 1873 at 31-34; Gov’t Ex. 7 (email communications between

Canalichio and Ms. Grasso); ECF No. 1891 at 8.

            Canalichio also argues that he was never advised about

the possibility of being sentenced as a non-career offender in

the event the Court construed the RICO statute as not

necessarily being a crime of violence.

            The record shows that he was advised of the

possibility of being sentenced as a non-career offender, and

that such a sentence would be lower than a career offender

sentence.   ECF No. 1873 at 24-25, 40-41, 50, 69.        Indeed, after

discussing strategy with her client, Ms. Grasso filed a motion

seeking to reopen the hearing on Canalichio’s bail status, in

which she argued that if Canalichio were to be convicted of the

crimes charged, he would not be a career offender and would have

a concomitantly much shorter sentence.       ECF No. 338 ¶ 13; see

also ECF No. 1873 at 23, Gov’t Ex. 2.       Whether or not Ms. Grasso

discussed the categorical approach in those words, she did

                                   28
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 29 of 34



discuss with Canalichio the reason why the career offender

guidelines would not apply.     ECF No. 1873 at 50.

          2.   The Court could have sentenced Canalichio as a
          career offender

          Canalichio’s argument is premised on the idea that he

was always going to be sentenced as a non-career offender.

Canalichio is wrong.    He did qualify as a career offender.

However, sentencing as a career offender is discretionary, and

Ms. Grasso could not be expected to predict with certainty that

the Court would invoke the rule of lenity.        Such a prediction,

if it was made, would have amounted to no more than guesswork

and speculation.   Canalichio’s use of 20-20 hindsight is

inappropriate, and his ineffective assistance argument requires

prescience that no lawyer can be expected to command.

          Several Circuit Courts have used the “modified

categorical approach” to determine whether a defendant’s instant

conviction was a crime of violence.       See, e.g., United States v.

Williams, 690 F.3d 1056, 1068-69 (8th Cir. 2012); United States

v. Riggans, 254 F.3d 1200, 1203–04 (10th Cir. 2001).

          The reasoning behind those decisions is sound:          the

trial court has first-hand experience of the evidence presented

at trial, and is fully able without additional effort to

determine the facts underlying the conviction.         This stands in

contrast to past convictions, where an “ad hoc mini-trial,”


                                   29
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 30 of 34



separate and distinct from the trial just had, is required to

inquire about the facts of the past conviction.         Riggans, 254

F.3d at 1203-04 (quoting United States v. Walker, 903 F.2d 789,

794 (10th Cit. 1991).     The Court recognized the approach to be

the better one for the RICO conspiracy at hand, and explained

its reasoning when sentencing one of Canalichio’s

coconspirators, Joseph Massimino.       See United States v.

Massimino, No. 09-CR-496-04, ECF No. 1425 at 33-38 (Sentencing

transcript).

          As with Canalichio’s coconspirator, Massimino, the

Court declined to apply the modified categorical approach

because neither the Supreme Court nor the Third Circuit had

announced a rule stating specifically how to analyze convictions

for RICO conspiracies.3    ECF No. 1427 at 53.      Nevertheless, it is

clear that this Court could have applied the modified

categorical approach.     “The rule of lenity requires ambiguous

criminal laws to be interpreted in favor of the defendants

subjected to them.”     United States v. Santos, 553 U.S. 507, 514


3         The Court notes that the Third Circuit has applied the
modified categorical approach to an instant conviction of Hobbs
Act robbery. See United States v. Robinson, 844 F.3d 137, 141-
44 (3d Cir. 2016). Judge Roth, the author of the opinion in
Robinson, later cogently and succinctly explained the rationale
of the categorical approach and how subsequent Supreme Court
decisions have only applied it to prior convictions, not instant
convictions. See United States v. Lewis, 720 F. App’x 111, 117-
20 (3d Cir.) (Roth, J., concurring), cert. denied, 138 S. Ct.
2013 (2018).
                                   30
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 31 of 34



(2008).     Yet, simple ambiguity is not the test.      As the Supreme

Court has explained, “most statutes are ambiguous to some

degree,” and so application of the rule requires “a grievous

ambiguity or uncertainty in the statute.”        Dean v. United

States, 556 U.S. 568, 577 (2009) (quoting Muscarello v. United

States, 524 U.S. 125, 138-39 (1998).       Evidently, because other

courts have applied the modified categorical approach to all

flavors of instant convictions, there is no per se rule against

doing so.

            There was no way for Ms. Grasso to know before the

case proceeded through trial that the Court would opt to apply

the rule of lenity in this case.

            To be clear, the Court, the Government, and the U.S.

Probation Service all found that Canalichio’s RICO offenses

were, in fact, crimes of violence, and therefore had the Court

applied the modified categorical approach, Canalichio would have

been deemed a career offender.      ECF No. 1427 at 54-55.      The

Government was adamant that Canalichio was a career offender and

would not agree to a plea deal in which he was not a career

offender.     Nevertheless, despite having the option of not

entering a plea deal with the Government, Canalichio decided not

to make an open plea, even though he had been advised that the

Court would decide his status, not the Government.         ECF NO. 1873

at 25-27.

                                   31
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 32 of 34



            3.   There is no prejudice from any failure by trial
            counsel

            The Court finds that Canalichio’s trial counsel was

not ineffective, and so the Court does not need to resolve

whether there is any prejudice.      In any event, Canalichio makes

an apples-to-oranges argument about the prejudice he has

experienced.   He argues that his exposure for an open plea was

up to 105 months as opposed to 210 months.        See ECF No. 1806,

Rider to Motion ¶ 99.    Yet the difference between these

sentences arises not from making an open plea, but from the

Court’s decision not to sentence Canalichio as a career

offender.    The Court’s career-offender sentencing decision was

made independently of whether Canalichio elected to go to trial

(as he did) or make an open plea.

            Canalichio overlooks that the prejudice he alleges

arises from his informed decision not to make an open plea.

Canalichio was aware that pleading guilty carries a reduction in

sentence from one that would be imposed after a trial.          Indeed,

the reduction in the sentence for making an open plea is

virtually the same whether career offender status applies or

does not apply:   career offender - 240 months vs. 210 months;

non-career offender - 137 months vs. 105.        Thus, there was no

prejudice arising from Ms. Grasso’s advice concerning his status

as a career offender.


                                   32
      Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 33 of 34



      C.    Conclusion

            Canalichio has failed to show that Ms. Grasso was

ineffective.     He was advised of the option and benefits of an

open plea and that the Court would make the ultimate sentencing

determination.

VI.   CERTIFICATE OF APPEALABILITY

            When a court issues a final order denying a § 2255

motion, it must also decide whether to issue a certificate of

appealability.    Such a certificate “may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2).      “A petitioner

satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed

further.”   Pabon v. Mahanoy, 654 F.3d 385, 393 (3d Cir. 2011)

(quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)).

            Here, Canalichio has not made a sufficient showing

that reasonable jurists could disagree or that the issues should

be pursued further, so the Court will not issue a certificate of

appealability.

VII. CONCLUSION

            For the foregoing reasons, the Court finds that

Canalichio’s arguments are without merit.         As to Ground One,


                                    33
     Case 2:09-cr-00496-ER Document 1974 Filed 03/28/19 Page 34 of 34



Canalichio’s trial counsel’s performance did not fall below the

requirements imposed by the Constitution.        As to Ground Two,

Canalichio’s trial counsel suffered no conflicts arising from

her representation of Canalichio at trial and on appeal.          As to

Ground Three, trial counsel properly advised Canalichio of the

option and benefits of an open plea, and that sentencing is

committed to the sound discretion of the court.

          The Court denies the § 2255 Motion on all grounds and

denies issuing a certificate of appealability.




                                   34
